Citation Nr: 1606491	
Decision Date: 02/22/16    Archive Date: 03/01/16

DOCKET NO.  13-05 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a neck condition.
      
2. Entitlement to service connection for a low back condition.

3. Entitlement to an initial rating in excess of 30 percent for obstructive sleep apnea (OSA).

4. Entitlement to service connection for bilateral foot condition, claimed as bilateral heel condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 2003 until September 2003, August 2005 until January 2006, and February 2009 until March 2010.

These matters come before the Board of Veteran's Appeals (Board) from an April 2011 rating decision of the Department of Veteran Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.

The issue of entitlement to service connection for bilateral foot condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran does not have a neck condition for VA purposes.

2. The Veteran does not have a low back condition for VA purposes.

3. The Veteran's service-connected OSA does not require the use of a CPAP machine, nor has it been manifested by chronic respiratory failure with carbon dioxide retention or cor pulmonale, or; requiring a tracheostomy.



CONCLUSIONS OF LAW

1. The criteria for service connection for a neck condition have not been met. 38 U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 2014); 38 C.F.R. § 3.303, 3.304 (2015).

2. The criteria for service connection for a low back condition have not been met. 38 U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 2014); 38 C.F.R. § 3.303, 3.304 (2015).

3. The criteria for an initial rating in excess of 30 percent for OSA have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.25, 4.97, Diagnostic Code 6847 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). Notice was provided in April 2010. 

VA has a duty to assist the Veteran in the development of the claims. The claims file includes medical records, and the statements of the Veteran in support of his claims. The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain. 

A VA examination was obtained in November 2010. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the Veteran has been afforded an adequate VA examination. The report includes a clinical examination and the Veteran's reported symptoms. The report provides findings relevant to the criteria for rating the disability at issue. Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (citing Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012). Martinak v. Nicholson, 21 Vet. App. 447 (2007).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim. Essentially, all available evidence that could substantiate the claim has been obtained.

Legal criteria

Service connection 

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a).


Rating Disabilities in general

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015). When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. Id.  § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition. It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history. Id.  § 4.1. Nevertheless, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007).

OSA

The Veteran has been assigned a 30 percent rating for OSA, effective the day after discharge from his active service. Under 38 C.F.R. § 4.97, Diagnostic Code 6847, obstructive sleep apnea which is asymptomatic but with a documented sleep disorder breathing warrants a noncompensable rating; when persistent day-time hypersomnolence is present, a 30 percent rating is warranted; when requiring the use of breathing assistance device, such as continuous airway pressure (CPAP) machine, a 50 percent rating is warranted; and with chronic respiratory failure with carbon dioxide retention or cor pulmonale, or; requiring a tracheostomy, a 100 percent disability rating is warranted.

Analysis

The Board has reviewed all of the evidence in the claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Neck

The Veteran contends that he has a neck condition related to service. In a November 2010 VA medical examination report, the examiner concluded that despite the Veteran's subjective complaints, there are no objective findings to provide a diagnosis of a neck condition.

As the claims folder reflects that the Veteran does not have a current neck disability for VA purposes, service connection is not warranted.

The Veteran is competent to attest to factual matters of which he has first-hand knowledge (e.g., waking up to a sore neck). To this extent, the Board finds that the Veteran is competent to report that he experiences pain associated with his neck; however, he has not been shown to be competent to provide a diagnosis in regard to a neck disability for VA purposes, as that is based on specific clinical findings. The Board finds that the clinical evidence of record is more probative than the Veteran's lay statements.

Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexities of the spine for VA purposes. The Board finds that such etiology and clinical findings fall outside the realm of common knowledge of a lay person. See Kahana v. Shinseki, 24 Vet. App. 428, 435   (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Based on the given facts, the preponderance of the evidence is against a finding that the Veteran currently has a neck disability for VA purposes. Thus, service connection for such cannot be granted. 

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Low back 

The Veteran contends that he has a low back condition related to service. In a November 2010 VA medical examination report, the examiner concluded that despite the Veteran's subjective complaints, there are no objective findings to provide a diagnosis of a low back condition.

As the claims folder reflects that the Veteran does not have a current low back disability for VA purposes, service connection is not warranted.

The Veteran is competent to attest to factual matters of which he has first-hand knowledge (e.g., low back pain). To this extent, the Board finds that the Veteran is competent to report that he experiences pain associated with his low back; however, he has not been shown to be competent to provide a diagnosis in regard to a low back disability for VA purposes, as that is based on specific clinical findings. The Board finds that the clinical evidence of record is more probative than the Veteran's lay statements.

Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexities of the spine for VA purposes. The Board finds that such etiology and clinical findings fall outside the realm of common knowledge of a lay person. See Kahana v. Shinseki, 24 Vet. App. 428, 435   (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Based on the given facts, the preponderance of the evidence is against a finding that the Veteran currently has a low back disability for VA purposes. Thus, service connection for such cannot be granted. 

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

OSA

Based on a review of the claims folder, an initial rating in excess of 30 percent for the veteran's OSA is not warranted.

The November 2010 VA medical examination reflects the Veteran with daytime hypersomnolence. The examination further reflects that a CPAP machine is not required. 

As so noted, the Veteran's current 30 percent rating encompasses his persistent day-time hypersomnolence. As the claims folder does not reflect that the Veteran is required to use a CPAP machine, a 50 percent rating is not warranted. Additionally, a higher rating of 100 percent is not warranted as the claims folder does not reflect the Veteran with chronic respiratory failure with carbon dioxide retention or cor pulmonale, or; requiring a tracheostomy.

The Board has considered whether there are any other applicable diagnostic codes which would provide a higher rating, but the Board finds there is not.


Extraschedular 

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). An extra-schedular disability rating would be warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See Thun v. Peake, 22 Vet. App. 111 (2008). 38 C.F.R. § 3.321(b)(1).

The Board finds that the symptoms associated with the Veteran's OSA are specifically contemplated within the diagnostic codes. In short, the rating criteria reasonably describe the Veteran's OSA symptomatology.

Moreover, the evidence does not reflect that the Veteran's disability has met the second prong of Thun (i.e. marked interference with employment or frequent periods of hospitalization). The Board determines that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted. 

Total rating for compensation purposes based on individual unemployability (TDIU)

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009). In Rice, the Court held that a claim for a total rating based on individual unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating. The record does not indicate that the Veteran has been unable to maintain substantial gainful employment due to his OSA. Thus, the issue of entitlement to TDIU has not been reasonably raised by the record.


ORDER

Entitlement to service connection for a neck condition is denied.
      
Entitlement to service connection for a low back condition is denied.

Entitlement to an initial rating in excess of 30 percent for OSA is denied.


REMAND

The Board regrets further delay in this case, but finds that a remand is required to satisfy VA's duty to assist. The Veteran has averred that he has a bilateral foot condition due to his active military service.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Furthermore, when a VA medical opinion is provided to the Board; that opinion must support its conclusion with an analysis that the Board can consider and weigh. See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). The Veteran was provided a VA examination in November 2010. The examination report reflects that Veteran with plantar fasciitis. However, the November 2010 examiner failed to provide a nexus opinion in regard to the Veteran's bilateral foot condition. Thus, the Board finds that a supplemental opinion is required.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA medical examination in regard to entitlement to service connection for bilateral foot condition. The claims file and copies of all pertinent records should be made available to the examiner for review.

Based on the examination and review of the record, the examiner is requested to opine as to whether  it is at least as likely as not (50 percent or higher degree of probability) that the Veteran's bilateral foot condition was incurred in or aggravated by service?

2. After undertaking any other development deemed appropriate, the RO should readjudicate the issue on appeal. If the benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case (SSOC) and provide the Veteran with an appropriate opportunity to respond. Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


